                          2:19-cv-02181-CSB-EIL # 6   Page 1 of 183
                                                                                          E-FILED
                                                              Wednesday, 17 July, 2019 12:34:23 PM
                                                                     Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

MATTHEW CONNER, individually       )
and as Independent Administrator   )
of the Estate of CAITLIN B. CONNER,)
a minor, AMANDA CONNER,            )
individually and as mother and next)             Case No. 2:19-cv-02181-CSB-EIL
friend of LILY A. LAWRENCE, a minor)
and DEBRA J. CONNER,               )
                                   )             JURY TRIAL DEMANDED
                     Plaintiffs,   )
                                   )
v.                                 )
                                   )
GENERAL MOTORS, LLC, GENERAL )
MOTORS COMPANY, CONTINENTAL        )
AG and CONTINENTAL AUTOMOTIVE )
SYSTEMS US, INC., individually and )
as successor to SIEMENS AG, and    )
SIEMENS AG individually,           )
                                   )
                     Defendants.   )

DEFENDANT CONTINENTAL AUTOMOTIVE SYSTEMS, INC.’S ANSWER AND
    AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT AT LAW

         Defendant Continental Automotive Systems, Inc. (improperly named and

sued as "Continental Automotive Systems US, Inc., individually and as

successor to Siemens AG") (hereinafter "CAS"), hereby files the following

Answer and Affirmative Defenses in response to Plaintiffs' Complaint:

                                Count I – Debra J. Conner

                             Strict Liability – General Motors

    Plaintiff, DEBRA J. CONNER, by and through her attorneys, CLIFFORD
LAW OFFICES, P.C., complaining of Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, (hereinafter collectively, “GENERAL
MOTORS”), states as follows:



                                             1
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 2 of 183




      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.


                                                2
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 3 of 183




       4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to ensure that the aforesaid 2008 Chevrolet Cobalt, and its component
parts, were not designed, manufactured, engineered, tested, marketed,
distributed and sold so as to be in an unreasonably dangerous condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.




                                                3
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 4 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                                4
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 5 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                                5
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 6 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                                6
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 7 of 183




       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER's Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER's Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                                7
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 8 of 183




      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy at the time of the aforesaid impact between the front of the Chevrolet
Cobalt and the semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, GENERAL MOTORS, this vehicle
and its related component parts were in an unreasonably dangerous condition
in one or more of the following respects since Defendant:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;


                                                8
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6    Page 9 of 183




         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR'S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front and
                   rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;



                                              9
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 10 of 183




         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph including all of its subparts, are not asserted against CAS and

therefore no response is required. To the extent that any of the allegations in

this paragraph could be construed to be asserted against CAS, then CAS is

without knowledge of same, and the allegations are therefore denied.

      22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, DEBRA J. CONNER, sustained injuries of
a personal, permanent and pecuniary nature.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      WHEREFORE, Plaintiff, DEBRA J. CONNER, demands judgment against
Defendant, GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, and
each of them, in an amount in excess of the jurisdictional limits of the Circuit
Court of Champaign County.




                                               10
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 11 of 183




         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                 COUNT II: Debra J. Conner

                                          Negligence

                                       General Motors

    Plaintiff, DEBRA J. CONNER, complaining of Defendant, GENERAL
MOTORS, LLC and GENERAL MOTORS COMPANY, (hereinafter collectively,
“GENERAL MOTORS”), states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                               11
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 12 of 183




      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.




                                               12
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 13 of 183




      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.


                                               13
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 14 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                               14
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 15 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed


                                               15
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 16 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               16
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 17 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, Defendant General Motors was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;



                                               17
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 18 of 183




         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

                                             18
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 19 of 183




         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

     22. As a proximate result of one or more of the aforesaid negligent acts
and/or omissions, Plaintiff Debra J. Conner sustained injuries of a personal
and pecuniary nature.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                               19
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 20 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     WHEREFORE, Plaintiff, DEBRA J. CONNER, demands judgment against
Defendant, GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, in
an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                          COUNT III – LILY A. LAWRENCE, a minor

                                        Strict Liability

                                       General Motors

     Plaintiff, AMANDA CONNER, mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, (hereinafter collectively, “GENERAL
MOTORS”), states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.



                                               20
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 21 of 183




     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to ensure that the aforesaid 2008 Chevrolet Cobalt, and its component
parts, were not designed, manufactured, engineered, tested, marketed,
distributed and sold so as to be in an unreasonably dangerous condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.




                                               21
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 22 of 183




      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.




                                               22
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 23 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                               23
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 24 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               24
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 25 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               25
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 26 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed


                                               26
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 27 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, GENERAL MOTORS, this vehicle
and its related component parts were in an unreasonably dangerous condition
in one or more of the following respects since Defendant:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;



                                             27
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 28 of 183




         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly


                                              28
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 29 of 183




                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

       22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, LILY A. LAWRENCE, a minor, sustained
injuries of a personal, permanent and pecuniary nature.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendant,
GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County,
Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.




                                               29
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 30 of 183




                                COUNT IV – LILY A. LAWRENCE

                                          Negligence

                                       General Motors

     Plaintiff, AMANDA CONNER, as mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, (hereinafter collectively, “GENERAL
MOTORS”), states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were


                                               30
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 31 of 183




designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.


                                               31
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 32 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                               32
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 33 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               33
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 34 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               34
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 35 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               35
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 36 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, Defendant General Motors was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;



                                               36
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 37 of 183




         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

                                             37
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 38 of 183




         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, and all subparts, are not asserted against CAS and therefore no

response is required. To the extent that any of the allegations in this paragraph

could be construed to be asserted against CAS, then CAS is without knowledge

of same, and the allegations are therefore denied.

     22. As a proximate result of one or more of the aforesaid negligent acts
and/or omissions, Plaintiff, LILY A. CONNER, sustained injuries of a personal
and pecuniary nature.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                               38
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6        Page 39 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendant,
GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County,
Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                          COUNT V – Caitlin B. Conner, deceased.

                                Strict Liability - Wrongful Death

                                        General Motors

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY,
(hereinafter collectively, “GENERAL MOTORS”), states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The    allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                                39
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 40 of 183




     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.    Prior to June 28, 2017, the aforesaid 2008 Chevrolet Cobalt, and
its component parts, including its airbag system and crash sensing devices,
were designed, manufactured, engineered, tested, marketed, distributed and
sold by Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to ensure that the aforesaid 2008 Chevrolet Cobalt, and its component
parts, were not designed, manufactured, engineered, tested, marketed,
distributed and sold so as to be in an unreasonably dangerous condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.




                                               40
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 41 of 183




      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.




                                               41
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 42 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                               42
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 43 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               43
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 44 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               44
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 45 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed


                                               45
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 46 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, GENERAL MOTORS, this vehicle
and its related component parts were in an unreasonably dangerous condition
in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;



                                             46
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 47 of 183




         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly


                                              47
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 48 of 183




                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

       22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       23. Decedent, CAITLIN B. CONNER, a minor, left surviving her as her
lawful heirs, her father MATTHEW CONNER, her mother AMANDA CONNER,
and her siblings LILY A. LAWRENCE, a minor, and COBY CONNER, a minor,
all of whom have sustained personal, pecuniary and emotional injuries as a
result of the death of CAITLIN B. CONNER, a minor.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.



                                               48
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 49 of 183




      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, in an amount in excess of the jurisdictional
limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.




                                               49
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 50 of 183




                          COUNT VI – Caitlin B. Conner, Deceased

                                  Strict Liability - Survival

                                       General Motors

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendant GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY,
(hereinafter collectively, “GENERAL MOTORS”) states as follows:

      1.    On and before June 8, ‘2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were


                                               50
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 51 of 183




designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to ensure that the aforesaid 2008 Chevrolet Cobalt, and its component
parts, were not designed, manufactured, engineered, tested, marketed,
distributed and sold so as to be in an unreasonably dangerous condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.




                                               51
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 52 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                               52
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 53 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               53
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 54 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                               54
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 55 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               55
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 56 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, GENERAL MOTORS, this vehicle
and its related component parts were in an unreasonably dangerous condition
in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,



                                               56
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 57 of 183




                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;


                                             57
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 58 of 183




         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

     22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, CAITLIN B. CONNER, a minor, sustained


                                               58
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 59 of 183




injuries of a personal, permanent and pecuniary nature, including conscious
pain and suffering, that resulted in her death on June 8, 2017.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       23. Had CAITLIN B. CONNER, a minor, survived, she would have been
able to bring an action for the injuries that she suffered, and this action has
survived her pursuant to 735 ILCS 5/27-6 [sic], commonly referred to as the
Illinois Survival Act.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, CAS states that they are legal conclusions to which

no response is required. To the extent a response is deemed required, CAS

denies the allegations in this paragraph.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.




                                               59
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 60 of 183




      25. Plaintiff MATTHEW CONNER, as. Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
provisions of the Survival Act, 735 ILCS 5/27-6 [sic].

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, CAS states that they are legal conclusions to which

no response is required. To the extent a response is deemed required, CAS

denies the allegations in this paragraph.

       WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, in an amount in excess of the jurisdictional
limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                          Count VII

                                Caitlin B. Conner, deceased

                                Negligence – Wrongful Death

                                       General Motors

       Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY,
collectively, (hereinafter “GENERAL MOTORS”), states as follows:



                                               60
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 61 of 183




      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.


                                               61
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 62 of 183




      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.


                                               62
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 63 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                               63
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 64 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                               64
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 65 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                               65
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 66 of 183




       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                               66
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 67 of 183




      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, GENERAL MOTORS, was negligent in
one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were


                                               67
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 68 of 183




                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

                                              68
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 69 of 183




         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       23. Decedent, CAITLIN B. CONNER, a minor, left surviving her as her
lawful heirs, her father MATTHEW CONNER, her mother AMANDA CONNER,
and her siblings LILY A. LAWRENCE, a minor, and COBY CONNER, a minor,
all of whom have sustained personal, pecuniary and emotional injuries as a
result of the death of CAITLIN B. CONNER, a minor.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.



                                               69
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 70 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, CAS states that they are legal conclusions to which

no response is required. To the extent a response is deemed required, CAS

denies the allegations in this paragraph.

       WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, in an amount in excess of the jurisdictional
limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the


                                               70
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 71 of 183




amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                          Count VIII

                                Caitlin B. Conner, Deceased

                                    Negligence – Survival

                                       General Motors

       Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendant GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY,
collectively, (hereinafter “GENERAL MOTORS”) states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     2.            On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in         the business of designing, manufacturing, engineering, testing,
marketing,         distributing and selling motor vehicles in and throughout
Champaign          County and Cook County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                               71
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 72 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed


                                               72
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 73 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.


                                               73
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 74 of 183




      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

                                               74
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 75 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.




                                               75
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 76 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

                                               76
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 77 of 183




         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’ s Chevrolet Cobalt vehicle, Defendant
forced DEBRA J. CONNER’ s Chevrolet Cobalt vehicle to be pushed into the
back of a semi tractor trailer truck.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, Defendant, GENERAL MOTORS, was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

                                               77
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 78 of 183




         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation


                                             78
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 79 of 183




                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.


                                               79
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6       Page 80 of 183




       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       23. Had CAITLIN B. CONNER, a minor, survived, she would have been
able to bring an action for the injuries that she suffered, and this action has
survived her pursuant to 735 ILCS 5/27-6 [sic], commonly referred to as the
Illinois Survival Act.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, CAS states that they are legal conclusions to which

no response is required. To the extent a response is deemed required, CAS

denies the allegations in this paragraph.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          The   allegations   contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.


                                               80
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6        Page 81 of 183




      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
provisions of the Survival Act, 735 ILCS 5/27-6 [sic].

         ANSWER:          The   allegations    contained    in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, CAS states that they are legal conclusions to which

no response is required. To the extent a response is deemed required, CAS

denies the allegations in this paragraph.

       WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, in an amount in excess of the jurisdictional
limits of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                              Count IX

                                       Debra J. Conner

                                        Strict Liability

                                    Continental/Siemens

    Plaintiff, DEBRA J. CONNER, by and through her attorneys, CLIFFORD
LAW OFFICES, P.C., complaining of Defendant, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as


                                                 81
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 82 of 183




successor to SIEMENS AG, and SIEMENS AG, individually, (hereinafter
collectively referred to as CONTINENTAL/SIEMENS,) states as follows:

      1.    On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, owned by Plaintiff, DEBRA J.
CONNER and bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

                                             82
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 83 of 183




and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and     before     June     8,      2017,  Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unreasonably dangerous condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.




                                             83
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 84 of 183




      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant



                                             84
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 85 of 183




KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and



                                             85
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 86 of 183




drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy at the time of the aforesaid impact between the front of the Chevrolet
Cobalt and the semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, CONTINENTAL/SIEMENS, this
vehicle and its airbag restraint systems, airbag control modules, crash sensing
devices and event data recorders were in an unreasonably dangerous condition
in one or more of the following respects since Defendant:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag control
                   modules, crash sensing devices and event data recorders;



                                             86
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 87 of 183




         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;


                                             87
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 88 of 183




         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p,        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          Denied, including all subparts.

      22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, DEBRA J. CONNER, sustained injuries of
a personal, permanent and pecuniary nature.

         ANSWER:          Denied.

       WHEREFORE, Plaintiff, DEBRA J. CONNER, demands judgment against
Defendants, CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG and SIEMEN AG,
individually and each of them, in an amount in excess of the jurisdictional
limits of the Circuit Court of Champaign County, Illinois.




                                              88
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 89 of 183




         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                          Count X

                                      Debra J. Conner

                                         Negligence

                                   Continental/Siemens

       Plaintiff, DEBRA J. CONNER, by and through her attorneys, CLIFFORD
LAW OFFICES, P.C., complaining of Defendant, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as
successor to SIEMENS AG, and SIEMEN AG individually, (hereinafter
collectively CONTINENTAL/SIEMENS,) states as follows:

      1.    On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, owned by Plaintiff, DEBRA J.
CONNER and bearing vehicle identification number 1 GlAL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      2.    On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event


                                             89
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 90 of 183




data recorders in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and      before     June   8,     2017,    Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unsafe condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.




                                             90
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 91 of 183




      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.




                                             91
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 92 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             92
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 93 of 183




       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy at the time of the aforesaid impact between the front of the Chevrolet
Cobalt and the semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             93
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 94 of 183




      21. On       and    before  June   8,   2017,    Defendant,
CONTINENTAL/SIEMENS, was negligent in one or more of the following
respects since CONTINENTAL/SIEMENS:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS’ own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag

                                             94
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 95 of 183




                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly


                                              95
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6     Page 96 of 183




                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

      22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, DEBRA J. CONNER, sustained injuries of a
personal, permanent and pecuniary nature.

         ANSWER:          Denied.

       WHEREFORE, Plaintiff, DEBRA J. CONNER, demands judgment against
Defendants, CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG, and SIEMEN AG
individually, and each of them, in an amount in excess of the jurisdictional
limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                            Count XI

                                    Lily A. Lawrence, a minor

                                         Strict Liability

                                      Continental/Siemens

     Plaintiff, AMANDA CONNER, mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., Individually and as
successor to SIEMENS AG, and SIEMENS AG Individually, states as follows:

    1.   On    and                    before   June           8,   2017,    Defendant,
CONTINENTAL/SIEMENS,                  was engaged in        the business of designing,

                                               96
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 97 of 183




manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, including for the 2008 Chevrolet Cobalt, and its component
parts, owned by Plaintiff, DEBRA J. CONNER and bearing vehicle identification
number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control




                                             97
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 98 of 183




modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and     before     June     8,      2017,   Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unreasonably dangerous condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.



                                             98
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 99 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same. 14.        On


                                             99
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 100 of 183




June 8, 2017, Plaintiff DEBRA J. CONNER was operating her 2008 Chevrolet

Cobalt motor vehicle in a southbound direction on Interstate 57 at or near .52

miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

                                             100
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 101 of 183




      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’ s Chevrolet Cobalt vehicle, Defendant
forced DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the
back of a semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, CONTINENTAL/SIEMENS, this
vehicle and its airbag restraint systems, airbag control modules, crash sensing
devices and event data recorders, were in an unreasonably dangerous
condition in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;


                                             101
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 102 of 183




         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

                                             102
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 103 of 183




         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, LILY A. LAWRENCE, a minor, sustained
injuries of a personal, permanent and pecuniary nature.

         ANSWER:          Denied.

      WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendants,
CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS US, INC.,
individually and as successor to SIEMENS AG, and SIEMENS AG individually,
in an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County, Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                             103
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 104 of 183




                                         Count XII

                                 Lily A. Lawrence, a minor

                                         Negligence

                                   Continental/Siemens

     Plaintiff, AMANDA CONNER, mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., Individually and as
successor to SIEMENS AG, and SIEMENS AG Individually, states as follows:

      1.    On      and      before    June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, including for the 2008 Chevrolet Cobalt, and its component
parts, owned by Plaintiff, DEBRA J. CONNER and bearing vehicle identification
number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control


                                             104
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 105 of 183




modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and      before     June    8,     2017,    Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unsafe condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.


                                             105
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 106 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from


                                             106
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 107 of 183




the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.


                                             107
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 108 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same. 21.        On

and before June 8, 2017, Defendant, CONTINENTAL/SIEMENS, was negligent

in one or more of the following respects since CONTINENTAL/SIEMENS:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;



                                             108
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 109 of 183




         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

                                             109
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 110 of 183




         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

      22. As a proximate result of one or more of the aforesaid negligent acts
and/or omissions, Plaintiff, LILY A. LAWRENCE, a minor, sustained injuries of
a personal, permanent and pecuniary nature.

         ANSWER:          Denied.

     WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendants,
CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS US, INC.,

                                              110
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 111 of 183




individually and as successor to SIEMENS AG, and SIEMEN AG individually, in
an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County, Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                         Count XIII

                                Caitlin B. Conner, Deceased

                              Strict Liability – Wrongful Death

                                   Continental/Siemens

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG, and SIEMENS AG
individually, states as follows:

      1.    On       and      before    June      8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, owned by DEBRA J. CONNER
and bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.


                                             111
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 112 of 183




       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and     before     June     8,      2017,  Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unreasonably dangerous condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.


                                             112
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 113 of 183




      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.




                                             113
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 114 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             114
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 115 of 183




       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.



                                             115
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 116 of 183




      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, CONTINENTAL/SIEMENS, this
vehicle and its aforesaid airbag restraint systems, airbag control modules,
crash sensing devices and event data recorders were in an unreasonably
dangerous condition in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;



                                             116
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 117 of 183




         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;


                                             117
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 118 of 183




         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          Denied.

       23. Decedent, CAITLIN B. CONNER, a minor, left surviving her as her
lawful heirs, her father MATTHEW CONNER, her mother AMANDA CONNER,
and her siblings LILY A. LAWRENCE, a minor, and COBY CONNER, a minor,
all of whom have sustained personal, pecuniary and emotional injuries as a
result of the death of CAITLIN B. CONNER, a minor.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].

         ANSWER:          CAS states that they are legal conclusions to which no

response is required. To the extent a response is deemed required, CAS denies

the allegations in this paragraph.

     WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased


                                             118
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 119 of 183




minor, demands judgment against Defendants, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as
successor to SIEMENS AG, and SIEMENS AG individually, in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                         Count XIV

                                Caitlin B. Conner, Deceased

                                 Strict Liability – Survival

                                   Continental/Siemens

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG, and SIEMENS AG
individually, states as follows:

      1.    On       and      before    June      8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, owned by DEBRA J. CONNER
and bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control




                                             119
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 120 of 183




modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and     before     June     8,      2017,  Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unreasonably dangerous condition.




                                             120
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 121 of 183




         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             121
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 122 of 183




      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

                                             122
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 123 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.



                                             123
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 124 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On June 8, 2017, and at the time the aforementioned 2008
Chevrolet Cobalt left the control of Defendant, CONTINENTAL/SIEMENS, this
vehicle and its aforesaid airbag restraint systems, airbag control modules,
crash sensing devices and event data recorders were in an unreasonably
dangerous condition in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew

                                             124
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 125 of 183




                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;



                                             125
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 126 of 183




         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise unreasonably dangerous.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
unreasonably dangerous conditions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature.

         ANSWER:          Denied.

      23. Had CAITLIN B. CONNER, a minor, survived, she would Decedent,
CAITLIN B. CONNER, a minor, left surviving her as her lawful heirs, her father
MATTHEW CONNER, her mother AMANDA CONNER, and her siblings LILY A.
LAWRENCE, a minor, and COBY CONNER, a minor, all of whom have
sustained personal, pecuniary and emotional injuries as a result of the death of
CAITLIN B. CONNER, a minor.

         ANSWER:          CAS states that they are legal conclusions to which no

response is required. To the extent a response is deemed required, CAS denies

the allegations in this paragraph.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].




                                             126
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 127 of 183




         ANSWER:          CAS states that they are legal conclusions to which no

response is required. To the extent a response is deemed required, CAS denies

the allegations in this paragraph.

      WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendants, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as
successor to SIEMENS AG, and SIEMENS AG, individually in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                         Count XV

                                Caitlin B. Conner, Deceased

                                Negligence – Wrongful Death

                                   Continental/Siemens

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG, and SIEMENS AG
individually, states as follows:

      1.    On       and      before    June      8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, owned by DEBRA J. CONNER
and bearing vehicle identification number 1 G1AL58F487225759.


                                             127
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 128 of 183




         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.    On      and     before    June      8,    2017,     Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event

                                             128
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 129 of 183




data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unsafe condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.


                                             129
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 130 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA. J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             130
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 131 of 183




      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.



                                             131
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 132 of 183




      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     21. On and before June 8, 2017, Defendant CONTINENTAL/SIEMENS,
was negligent in one or more of the following respects:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   • foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event

                                             132
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 133 of 183




                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;


                                             133
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 134 of 183




         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          Denied.

       23. Decedent, CAITLIN B. CONNER, a minor, left surviving her as her
lawful heirs, her father MATTHEW CONNER, her mother AMANDA CONNER,
and her siblings LILY A. LAWRENCE, a minor, and COBY CONNER, a minor,
all of whom have sustained personal, pecuniary and emotional injuries as a
result of the death of CAITLIN B. CONNER, a minor.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].




                                              134
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 135 of 183




         ANSWER:          CAS states that they are legal conclusions to which no

response is required. To the extent a response is deemed required, CAS denies

the allegations in this paragraph.

      WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendants, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as
successor to SIEMENS AG, and SIEMENS AG individually, in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                         Count XVI

                                Caitlin B. Conner, Deceased

                                   Negligence – Survival

                                   Continental/Siemens

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendants CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS
US, INC., individually and as successor to SIEMENS AG, and SIEMENS AG
individually, states as follows:

      1.    On       and      before    June      8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, owned by DEBRA J. CONNER
and bearing vehicle identification number 1G1AL58F487225759.



                                             135
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 136 of 183




         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.    On      and     before    June      8,    2017,     Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event

                                             136
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 137 of 183




data recorders for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unsafe condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.


                                             137
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 138 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and’ to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.


                                             138
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 139 of 183




      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semitractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.



                                             139
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 140 of 183




      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On   and    before    June     8,   2017,    Defendant,
CONTINENTAL/SIEMENS, was negligent in one or more of the following
respects:

         a.        Designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        Designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        Failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        Failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        Designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;



                                             140
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 141 of 183




         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;




                                             141
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 142 of 183




         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          Denied.

       23. Had CAITLIN B. CONNER, a minor, survived, she would have been
able to bring an action for the injuries that she suffered, and this action has
survived her pursuant to 735 ILCS 5/27 [sic], commonly referred to as the
Illinois Survival Act.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      24. Plaintiff MATTHEW CONNER has been appointed Independent
Administrator of the Estate of CAITLIN B. CONNER pursuant to order of the
Circuit Court of the Sixth Judicial District in Douglas County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      25. Plaintiff MATTHEW CONNER, as Independent Administrator of the
Estate of CAITLIN B. CONNER, Deceased, brings this action pursuant to the
Wrongful Death Act 740 ILCS 108/1 et seq. [sic].




                                              142
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 143 of 183




         ANSWER:          CAS states that they are legal conclusions to which no

response is required. To the extent a response is deemed required, CAS denies

the allegations in this paragraph.

     WHEREFORE, Plaintiff, MATTHEW CONNER, individually and as
Independent Administrator of the Estate of CAITLIN B. CONNER, a deceased
minor, demands judgment against Defendants, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., individually and as
successor to SIEMENS AG, and SIEMENS AG individually, and each of them,
in an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.

                                        County XVII

                                Caitlin B. Conner, Deceased

                                    Family Expense Act

                                   Continental/Siemens

      Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS US, INC.,
individually and as successor to SIEMENS AG, and SIEMENS AG individually,
states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.



                                             143
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 144 of 183




         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.    On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles in and throughout
Champaign County and Cook County, Illinois, and maintained the office of its
registered agent at CT Corporation System, 208 S. LaSalle Street, Chicago,
Illinois 60604.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

         3.        Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its

component parts, including its airbag system and crash sensing devices, were

designed, manufactured, engineered, tested, marketed, distributed and sold by

Defendant, GENERAL MOTORS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.



                                             144
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 145 of 183




      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.




                                             145
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 146 of 183




      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.


                                             146
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 147 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.



                                             147
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 148 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On and before June 8, 2017, Defendant, GENERAL MOTORS, was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;


                                             148
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 149 of 183




         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including from end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;




                                             149
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 150 of 183




         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          Denied.

      23. As a proximate result of the injuries sustained by CAITLIN B.
CONNER, her parents MATTHEW CONNER and AMANDA CONNER became
obligated for the medical expenses incurred for treatment of said injuries
pursuant to 750 ILCS 65/15.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      WHEREFORE, MATTHEW CONNER and AMANDA CONNER, as parents
of CAITLIN CONNER, Deceased, demand judgment against Defendants,
CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS US, INC.,
individually and as successor to SIEMENS AG, and SIEMENS AG individually,
in an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County, Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.



                                              150
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 151 of 183




                                        Count XVIII

                                 Lily A. Lawrence, a minor

                                    Family Expense Act

                                   Continental/Siemens

     Plaintiff, AMANDA CONNER, mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant, CONTINENTAL AG AND
CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., Individually and as
successor to SIEMENS AG, and SIEMENS AG Individually, states as follows:

      1.    On      and      before    June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS, was engaged in the business of designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, including for the 2008 Chevrolet Cobalt, and its component
parts, owned by Plaintiff, DEBRA J. CONNER and bearing vehicle identification
number 1G1AL58F487225759.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

       2.   On      and     before     June       8,     2017,      Defendant,
CONTINENTAL/SIEMENS,         engaged   in    the    business   of    designing,
manufacturing, engineering, testing, marketing, distributing and selling airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, in and throughout Champaign County and Cook County,
Illinois.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control



                                             151
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 152 of 183




modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      3.    On and before June 8, 2017, the aforesaid airbag restraint
systems, airbag control modules, crash sensing devices and event data
recorders for the 2008 Chevrolet Cobalt, and its component parts, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, CONTINENTAL/SIEMENS.

         ANSWER:          It is admitted that on or before June 8, 2017, Defendant CAS

was engaged in the business of designing, manufacturing, testing, distributing

and selling certain airbag electronic components, including airbag control

modules and satellites, used in the airbag restraint systems for 2008 Chevrolet

Cobalts. CAS denies all remaining allegations in this paragraph as phrased.

      4.     On      and      before     June    8,     2017,    Defendant,
CONTINENTAL/SIEMENS, had a duty to ensure that the aforesaid airbag
restraint systems, airbag control modules, crash sensing devices and event
data recorders, for the 2008 Chevrolet Cobalt, and its component parts, were
not designed, manufactured, engineered, tested, marketed, distributed and
sold so as to be in an unsafe condition.

         ANSWER:          CAS states that Paragraph 4 states a legal conclusion to

which no response is required. To the extent a response is deemed required,

CAS denies the allegations in Paragraph 4 as phrased.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          Upon information and believe, it is admitted that Interstate

57 generally ran in north and south directions through Champaign County,

Illinois on or about June 8, 2017.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.


                                             152
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 153 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

     12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from


                                             153
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 154 of 183




the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

                                             154
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 155 of 183




         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff; DEBRA J. CONNER.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      21. On June 8, 2017, Defendant, CONTINENTAL/SIEMENS, was
negligent in  one  or  more    of  the  following respects since
CONTINENTAL/SIEMENS:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders that were
                   unsafe, unsuitable and dangerous for use on said Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;



                                             155
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 156 of 183




         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe and
                   dangerous conditions of the 2008 Chevrolet Cobalt airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders to ensure
                   that it was safe, suitable, and appropriate for use on the roadway;

         e.        failed to equip the Chevrolet Cobalt with a safe passenger
                   compartment;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, CONTINENTAL/SIEMENS, failed to implement design
                   changes that CONTINENTAL SIEMENS own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag restraint
                   systems, airbag control modules, crash sensing devices and event
                   data recorders in the 2008 Chevrolet Cobalt after Defendants knew
                   or should have known of the dangerous conditions inherent in the
                   design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag restraint systems, airbag
                   control modules, crash sensing devices and event data recorders,
                   after Defendants knew or should have known of the dangerous and
                   unsafe design of their airbag and crash protection system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with airbag
                   restraint systems, airbag control modules, crash sensing devices
                   and event data recorders, that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

                                             156
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 157 of 183




         1.        Defendant failed to properly test the airbag restraint systems,
                   airbag control modules, crash sensing devices and event data
                   recorders, under foreseeable operating conditions, including front
                   and rear end collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Failed to ensure that its airbag restraint systems, airbag control
                   modules, crash sensing devices and event data recorders were
                   compatible for use in the Chevrolet Cobalt with a faulty ignition
                   system that caused loss of power to crash sensing devices during
                   foreseeable collision events;

         o.        Failed to ensure that frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Provided a crash sensing system that did not function properly
                   after the Chevrolet Cobalt experienced a rear end collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in the Chevrolet Cobalt would function properly under all
                   foreseeable crash scenarios;

         r.        Failed to equip the Chevrolet Cobalt with a proper restraint
                   system, seat belts and seat belt pretensioners so as to protect all
                   vehicle occupants;

         s.        Failed to equip the Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          Denied, including all subparts.

      22. As a proximate result of one or more of the aforesaid negligent acts
and/or omissions, Plaintiff, LILY A. LAWRENCE, a minor, sustained injuries of
a personal, permanent and pecuniary nature.

         ANSWER:          Denied.

    23. As a proximate result of the injuries sustained by LILY A.
LAWRENCE, her parents MATTHEW CONNER and AMANDA CONNER became


                                              157
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 158 of 183




obligated for the medical expenses incurred for treatment of said injuries
pursuant to 750 ILCS 65/15.

         ANSWER:          CAS is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies same.

      WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendants,
CONTINENTAL AG AND CONTINENTAL AUTOMOTIVE SYSTEMS US, INC.,
individually and as successor to SIEMENS AG, and SIEMENS AG individually,
in an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County, Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                         Count XIX

                                Caitlin B. Conner, Deceased

                                    Family Expense Act

                                       General Motors

       Plaintiff, MATTHEW CONNER, individually and as Independent
Administrator of the Estate of CAITLIN B. CONNER, a deceased minor, by and
through his attorneys, CLIFFORD LAW OFFICES, P.C., complaining of
Defendant GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY,
collectively, (hereinafter “GENERAL, MOTORS”) states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.



                                             158
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 159 of 183




         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       2.    On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles in and throughout
Champaign County and Cook County, Illinois, and maintained the office of its
registered agent at CT Corporation System, 208 S. LaSalle Street, Chicago,
Illinois 60604.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,


                                              159
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 160 of 183




engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

                                              160
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 161 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000. Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                              161
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 162 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed




                                              162
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 163 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                              163
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 164 of 183




       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

                                              164
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 165 of 183




      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, Defendant, GENERAL MOTORS, was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were


                                              165
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 166 of 183




                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants
                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         l.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

                                             166
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 167 of 183




         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;

         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

       22. As a proximate result of one or more of the aforementioned
negligent acts and/or omissions, CAITLIN B. CONNER, a minor, sustained
injuries of a personal, permanent and pecuniary nature that resulted in her
death on June 8, 2017.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      23. As a proximate result of the injuries sustained by CAITLIN B.
CONNER, her parents MATTHEW CONNER and AMANDA CONNER became
obligated for the medical expenses incurred for treatment of said injuries
pursuant to 750 ILCS 65/15.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed


                                              167
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 168 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      WHEREFORE, MATTHEW CONNER and AMANDA CONNER, as parents
of CAITLIN CONNER, Deceased, demand judgment against Defendant
GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, and each of
them, in an amount in excess of the jurisdictional limits of the Circuit Court of
Champaign County, Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                                          Count XX

                                       Lily A. Lawrence

                                     Family Expense Act

                                       General Motors

     Plaintiff, AMANDA CONNER, as mother and next friend of LILY A.
LAWRENCE, a minor, by and through her attorneys, CLIFFORD LAW
OFFICES, P.C., complaining of Defendant, GENERAL MOTORS, LLC and
GENERAL MOTORS COMPANY, (hereinafter collectively, “GENERAL
MOTORS”), states as follows:

      1.    On and before June 8, 2017, Defendant, GENERAL MOTORS, was
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles, including a 2008 Chevrolet
Cobalt, and its component parts, owned by Plaintiff, DEBRA J. CONNER and
bearing vehicle identification number 1G1AL58F487225759.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

                                              168
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 169 of 183




to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       2.    On and before June 8, 2017, Defendant, GENERAL MOTORS,
engaged in the business of designing, manufacturing, engineering, testing,
marketing, distributing and selling motor vehicles in and throughout
Champaign County and Cook County, Illinois, and maintained the office of its
registered agent at CT Corporation System, 208 S. LaSalle Street, Chicago,
Illinois 60604.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      3.   Prior to June 8, 2017, the aforesaid 2008 Chevrolet Cobalt, and its
component parts, including its airbag system and crash sensing devices, were
designed, manufactured, engineered, tested, marketed, distributed and sold by
Defendant, GENERAL MOTORS.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      4.    On and before June 8, 2017, Defendant, GENERAL MOTORS, had
a duty to exercise ordinary care to ensure that the aforesaid 2008 Chevrolet
Cobalt, and its component parts, were not designed, manufactured,
engineered, tested, marketed, distributed and sold so as to be in an unsafe
condition.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.


                                              169
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 170 of 183




To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      5.   On and before June 8, 2017, Interstate 57 generally ran in north
and south directions through Champaign County Illinois.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      6.   On and before June 8, 2017, Defendant RURAL KING was a retail
farm and home supply business and regularly conducted business in and
throughout Champaign County, Illinois.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

     7.    On and before June 8, 2017, Defendant STEVEN R. KRUSE, was
an employee and/or agent of RURAL KING.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.


                                              170
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 171 of 183




      8.    One [sic] June 8, 2017, Defendant KRUSE owned, operated,
managed, maintained and controlled a 2000 Jeep Grand Cherokee Laredo
motor vehicle in a southbound direction on Interstate 57 at or near .52 miles
north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      9.    On and before June 8, 2017, Defendant RURAL KING had provided
an electronic communication device, commonly known as a cellphone to its
employee and/or agent, Defendant STEVEN R. KRUSE.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      10. On June 8, 2017, Defendant KRUSE had his RURAL KING
provided cellphone with him and activated as he drove southbound on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      11. On June 8, 2017, another employee and/or agent of RURAL KING
contacted Defendant KRUSE by sending him a cellphone text message
concerning the business of RURAL KING.

                                              171
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 172 of 183




         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      12. On June 8, 2017, the incoming text message from a RURAL KING
employee and/or agent caused Defendant KRUSE to divert his attention from
the roadway and traffic in front of him as he obtained his cellphone to
determine the identity of the sender and to read the text message.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      13. On June 8, 2017, while Defendant KRUSE took his eyes off the
roadway and vehicles in front of him so as to obtain his cellphone and read the
text message communication from another RURAL KING employee, Defendant
KRUSE continued to drive his motor vehicle in a southbound direction on
Interstate 57 at or near .52 miles north of Milepost 237.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       14. On June 8, 2017, Plaintiff DEBRA J. CONNER was operating her
2008 Chevrolet Cobalt motor vehicle in a southbound direction on Interstate 57
at or near .52 miles north of Milepost 237.



                                              172
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 173 of 183




         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      15. On June 8, 2017, Decedent CAITLIN B. CONNER, 10 years of age,
was a passenger in the backseat of the Chevrolet Cobalt vehicle being driven by
DEBRA J. CONNER on southbound Interstate 57 at the aforesaid location.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       16. On June 8, 2017, LILY A. LAWRENCE, 13 years of age, was a
passenger in the front seat of the Chevrolet Cobalt motor vehicle driven by
Plaintiff DEBRA J. CONNER on southbound Interstate 57 at the aforesaid
location.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

       17. On June 8, 2017, Defendant KRUSE operated a Jeep Grand
Cherokee Laredo motor vehicle behind the Chevrolet Cobalt vehicle driven by
Plaintiff DEBRA CONNER, as both vehicles traveled southbound on Interstate
57 at or near .52 miles north of Milepost 237.




                                              173
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 174 of 183




         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      18. On June 8, 2017, at the aforesaid location, while using his RURAL
KING provided cellphone to read an incoming text message communication
sent by a RURAL KING employee and/or agent, Defendant STEVEN R. KRUSE
diverted his attention from the roadway and the vehicles in front of him, and
drove his Jeep motor vehicle into the rear end of the Chevrolet Cobalt vehicle
driven by Plaintiff, DEBRA J. CONNER.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      19. On June 8, 2017, when Defendant KRUSE crashed into the rear
end of Plaintiff DEBRA J. CONNER’s Chevrolet Cobalt vehicle, Defendant forced
DEBRA J. CONNER’s Chevrolet Cobalt vehicle to be pushed into the back of a
semi tractor trailer truck.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      20. At the time and place aforesaid, the airbag and related component
parts, in the aforementioned 2008 Chevrolet Cobalt, failed to activate and/or
deploy.


                                              174
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 175 of 183




         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      21. On and before June 8, 2017, Defendant General Motors was
negligent in one or more of the following respects since General Motors:

         a.        designed, manufactured, distributed, sold and provided the 2008
                   Chevrolet Cobalt with an airbag and related crash protection
                   system that were unsafe, unsuitable and dangerous for use on said
                   Cobalt;

         b.        designed, manufactured, distributed and sold the 2008 Chevrolet
                   Cobalt with inadequate and unsafe standards of crash-worthiness,
                   and without taking proper and sufficient precautions to ensure
                   sufficient and accurate deployment of airbags;

         c.        failed to provide purchasers with adequate, sufficient, accurate
                   and proper warnings and information concerning the unsafe,
                   unstable, and dangerous conditions of the 2008 Chevrolet Cobalt;

         d.        failed to properly test, monitor and inspect the condition of the
                   2008 Chevrolet Cobalt airbag and/or crash protection system to
                   ensure that it was safe, suitable, and appropriate for use on the
                   roadway;

         e.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without conducting limits testing;

         f.        designed, manufactured, assembled and sold the 2008 Chevrolet
                   Cobalt without complying with Defendant, GENERAL MOTOR’s
                   own internal guidelines and standards for design and testing of
                   vehicles, airbags, and crash protection systems;

         g.        Defendant, GENERAL MOTORS, failed to implement design
                   changes that GENERAL MOTOR’S own engineers knew were
                   necessary to render the 2008 Chevrolet Cobalt safe for use during
                   foreseeable operating conditions;

         h.        Defendant failed to modify the design of the airbag and crash
                   protection system in the 2008 Chevrolet Cobalt after Defendants

                                              175
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 176 of 183




                   knew or should have known of the dangerous conditions inherent
                   in the design;

         i.        Defendant failed to issue proper warnings, reminders and
                   instructions for owners and passengers of 2008 Chevrolet Cobalt
                   vehicles as to the operation of the airbag and crash protection
                   system, after Defendants knew or should have known of the
                   dangerous and unsafe design of their airbag and crash protection
                   system;

         j.        Defendant failed to properly notify, warn and instruct occupants of
                   the 2008 Chevrolet Cobalt vehicle on the inadequate airbag
                   protection provided to drivers during foreseeable vehicle
                   maneuvers, including front end collisions;

         k.        Defendant equipped the 2008 Chevrolet Cobalt with an airbag and
                   crash protection system that had a design, including activation
                   and deployment sensors and devices, that provided completely
                   inadequate crash protection to an occupant;

         1.        Defendant failed to properly test the airbag and crash protection
                   system under foreseeable operating conditions, including front end
                   collisions;

         m.        Failed to equip its vehicle with a proper, safe and functioning crash
                   sensing system;

         n.        Equipped its Chevrolet Cobalt with a faulty ignition system that
                   caused loss of power to crash sensing devices during foreseeable
                   collision events;

         o.        Failed to ensure that its frontal airbags would activate and deploy
                   even after the Chevrolet Cobalt experienced a rear end collision
                   event;

         p.        Equipped its vehicle with a crash sensing system that did not
                   function properly after the Chevrolet Cobalt experienced a rear end
                   collision event;

         q.        Failed to ensure that the crash sensing device and airbag system
                   in its Chevrolet would function properly under all foreseeable crash
                   scenarios;

         r.        Failed to equip its Chevrolet Cobalt with a proper restraint system,
                   seat belts and seat belt pretensioners so as to protect all vehicle
                   occupants;


                                             176
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 177 of 183




         s.        Failed to equip its Chevrolet Cobalt with a restraint system, seat
                   belts and seat belt pretensioners that would function properly
                   during all foreseeable crash scenarios, and in the event of a loss of
                   vehicle power during a crash; and,

         t.        was otherwise negligent.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, including all subparts, are not asserted against CAS and therefore

no response is required. To the extent that any of the allegations in this

paragraph could be construed to be asserted against CAS, then CAS is without

knowledge of same, and the allegations are therefore denied.

     22. As a proximate result of one or more of the aforesaid negligent acts
and/or omissions, Plaintiff, LILY A. CONNER, sustained injuries of a personal
and pecuniary nature.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.

      23. As a proximate result of the injuries sustained by LILY A.
LAWRENCE, her parents MATTHEW CONNER and AMANDA CONNER became
obligated for the medical expenses incurred for treatment of said injuries
pursuant to 750 ILCS 65/15.

         ANSWER:          The   allegations   contained   in   this   entire   Count,   and

paragraph, are not asserted against CAS and therefore no response is required.

To the extent that any of the allegations in this paragraph could be construed

to be asserted against CAS, then CAS is without knowledge of same, and the

allegations are therefore denied.



                                              177
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 178 of 183




       WHEREFORE, Plaintiff, AMANDA CONNER, mother and next friend of
LILY A. LAWRENCE, a minor, demands judgment against Defendants,
GENERAL MOTORS, LLC and GENERAL MOTORS COMPANY, in an amount in
excess of the jurisdictional limits of the Circuit Court of Champaign County,
Illinois.

         ANSWER: CAS denies the allegations set forth in the WHEREFORE

Paragraph of Plaintiffs’ Complaint, except in so far as Plaintiffs allege the

amount alleged in controversy is in excess of the jurisdictional limits of the

Circuit Court of Champaign County, and further denies that Plaintiffs are

entitled to any relief whatsoever, whether at law or equity against CAS.


                    AFFIRMATIVE DEFENSES AND OTHER DEFENSES

         CAS hereby gives notice that it is without sufficient knowledge or

information to form a belief as to certain allegations contained in Plaintiffs’

Complaint. Until CAS avails itself of its rights of discovery, it cannot determine

which, if any, of the following defenses will be asserted at trial. These defenses

are pleaded in order to preserve CAS’s right to assert them at trial and to give

notice of its intention to assert these defenses and to avoid a waiver of any

defenses.

                                 First Affirmative Defense

         Plaintiffs’ Complaint fails to state a claim upon which relief may be

granted.

                                Second Affirmative Defense

         If Plaintiffs and Plaintiff’s decedent sustained any damages as alleged,

which is specifically denied, said damages were caused and/or contributed to

by Plaintiffs’ or Plaintiff’s decedent’s own negligence, fault, misuse or abuse of

                                             178
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 179 of 183




the subject product, and/or assumption of the risk. Accordingly, Plaintiffs are

barred from recovery pursuant to 735 ILCS 5/2-1116. If Plaintiffs are found to

be less than 50% at fault, then said acts diminish recovery herein in an

amount based upon Plaintiffs’ and Plaintiff’s decedent’s relative degree of fault.

                                 Third Affirmative Defense

         CAS states that, at all relevant times, 735 ILCS 5/2-1117 was in full

force and effect. In the event that the jury determines that there was some

liability on the part of CAS, which CAS specifically denies, and further finds

that its fault is less than 25% of the total fault attributable to the defendants

sued by the Plaintiffs, and any third party defendants who could have been

sued by the Plaintiffs, any judgment entered in favor of Plaintiffs and against

CAS must reflect joint and several liability for all past and future medical and

medically related expenses, but only severally liable for any other damages.

                                Fourth Affirmative Defense

         If any liability is found on the part of CAS, and judgment is entered

against it on Plaintiffs’ Complaint, then CAS shall be entitled to a set off in a

sum equal to any amounts paid to Plaintiffs, pursuant to any settlement

entered into with any other allegedly culpable party, or because of a judgment

entered in favor of Plaintiffs and against any other alleged culpable party.

                                 Fifth Affirmative Defense

         All or part of Plaintiffs’ claims against CAS may be barred in whole or in

part by the applicable statutes of limitations or repose, including the statute of




                                             179
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 180 of 183




limitations set forth in 740 ILCS 180/2, 735 ILCS 5/13-202, 735 ILCS 5/13-

213, or any other applicable statute of limitations.

                                 Sixth Affirmative Defense

         If Plaintiffs and Plaintiff’s decedent has been injured, no injury being

admitted, such injuries were not caused by any airbag component supplied by

CAS.

                                Seventh Affirmative Defense

         Plaintiffs’ alleged damages were directly and proximately caused by the

intervening or superseding acts of negligence of Plaintiffs and/or others over

who CAS exercises no control and for whose conduct CAS bears no

responsibility.

                                Eighth Affirmative Defense

         Plaintiffs have failed to mitigate the damages which it may have

sustained, if any, and all of which are expressly denied. Plaintiffs’ recovery, if

any, should be reduced to the extent that it failed to mitigate damages.

                                 Ninth Affirmative Defense

         Plaintiffs’ claims against CAS are barred in whole or in party by the

doctrine of laches, waiver, estoppel, unclean hands, unjust enrichment, and/or

any other equitable doctrine.

                                 Tenth Affirmative Defense

         To the extent Plaintiffs failed to maintain or preserve the 2008 Chevrolet

Cobalt, bearing the vehicle identification number 1GL1AL58F487225759,

including any airbag components supplied by CAS installed at the time of the


                                             180
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 181 of 183




2017 incident in their immediate post-event condition, Plaintiffs are precluded

from maintaining an action against CAS based on their loss, alteration,

destruction, or spoliation of evidence.

                                Eleventh Affirmative Defense

         If CAS manufactured and/or supplied any airbag component for the

2008        Chevrolet       Cobalt   bearing    the   vehicle   identification   number

1GL1AL58F487225759, the airbag component was designed, manufactured

and delivered in accordance and consistent with all applicable industry

standards and federal, state and/or local statutes, ordinances, rules and

regulations, and was free of any defect.

                                Twelfth Affirmative Defense

         If CAS manufactured and/or supplied any airbag component for the

2008        Chevrolet       Cobalt   bearing    the   vehicle   identification   number

1GL1AL58F487225759, Plaintiffs are barred from recovery herein because the

component supplied by CAS was designed and manufactured in a manner

consistent with the then existing state of scientific and industrial knowledge

and art at the time it was placed into the stream of commerce and, as a result,

was not defective in any manner.

                              Thirteenth Affirmative Defense

         Any affirmative defenses pleaded by the other defendants and not

pleaded by CAS are hereby incorporated herein to the extent they do not

conflict with CAS’s affirmative defenses.




                                               181
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 182 of 183




         CAS expressly reserves the right to plead any additional affirmative

defenses as may become appropriate and/or necessary.

         WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendant

Continental Automotive Systems, Inc. respectfully requests that Plaintiffs’

Complaint be dismissed in its entirety, with prejudice, and that Continental

Automotive Systems, Inc. be awarded its costs and attorneys’ fees and

expenses in connection with Plaintiffs’ lawsuit, and any other relief as this

Court deems just and proper.

                                   JURY TRIAL DEMAND

         Continental Automotive Systems, Inc. demands trial by jury on all counts

and all affirmative defenses.


Dated: July 17, 2019                 Respectfully submitted,

                                         HUSCH BLACKWELL LLP

                                     By: /s/Melissa M. Merlin
                                         One of its attorneys

                                         Melissa M. Merlin, IL ARDC # 6302227
                                         E-mail: melissa.merlin@huschblackwell.com
                                         190 Carondelet Plaza, Suite 600
                                         St. Louis, Missouri 63105
                                         Telephone: 314.480.1500
                                         Facsimile: 314.480.1505

                                         Attorney for Defendant Continental
                                         Automotive Systems, Inc. (improperly named
                                         and sued as “Continental Automotive
                                         Systems US, Inc., individually and as
                                         successor to Siemens AG”)




                                             182
DocID: 4818-6798-3516.1
                          2:19-cv-02181-CSB-EIL # 6   Page 183 of 183




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Defendant
Continental Automotive System, Inc.’s Answer and Affirmative Defenses to
Plaintiffs’ Complaint at Law was filed via the Court’s electronic filing system on
this 17th day of July, 2019

         Richard F. Burke, Jr.
         Kristofer S. Riddle
         Clifford Law Offices, P.C.
         120 North LaSalle St.
         Suite 3100
         Chicago, IL 60602

         Attorneys for Plaintiffs


         Jennifer Warner
         Dykema Gossett PLLC
         10 South Wacker Drive
         Suite 2300
         Chicago, Illinois 60606

         Attorney for General Motors LLC


                                             /s/ Melissa M. Merlin




                                             183
DocID: 4818-6798-3516.1
